 



Exhibit 10.5
 
Cash Bonus Plan for
Executive Officers of
Qualstar Corporation
For the Fiscal Year Ending June 30, 2007
 
Executive Officers of Qualstar Corporation are entitled to receive cash bonuses
if the Company achieves stated levels of consolidated revenue and pre-tax
profits for the fiscal year ending June 30, 2007, excluding the effects of
acquisitions, if any, made during the fiscal year. The Company’s Board of
Directors reserves the right to modify this bonus plan from time to time, if
appropriate, in the event of extraordinary circumstances.
 
For all executive officers other than the Vice President of Sales, the potential
cash bonuses will be as follows: (1) from 0% of base salary if consolidated
revenue is less than $22 million for the fiscal year ending June 30, 2007, to a
maximum of 20% of base salary if consolidated revenue is more than $38 million
for the fiscal year ending June 30, 2007; plus (2) an additional bonus ranging
from 0% of base salary if the Company is not profitable for the fiscal year
ending June 30, 2007, to a maximum of 20% of base salary if consolidated pre-tax
profits are more than 19% of consolidated revenue for the fiscal year ending
June 30, 2007. Bonuses will be paid during the first fiscal quarter following
completion of the fiscal year based on the actual revenue and pre-tax profit
levels achieved for that year and provided that the executive is still employed
by the Company as of the date of payment.
 
For the Vice President of Sales, the potential cash bonuses will be as follows:
(1) from $3,000 if consolidated revenue, excluding revenue from sales of power
supplies, is $20 million, up to $75,000 if consolidated revenue, excluding
revenue from sales of power supplies, is $35 million; plus (2) an additional
bonus ranging from 0% of base salary if consolidated pre-tax profits, including
profits from sales of power supplies, are less than 5% of consolidated revenue
for the fiscal year ending June 30, 2007, to a maximum of 15% of base salary if
consolidated pre-tax profits, including profits from sales of power supplies,
are more than 19% of consolidated revenue for the fiscal year ending June 30,
2007. His bonus will be computed quarterly based on an estimate of full year
revenues and pre-tax profits and paid during the following quarter provided that
he is still employed by the Company as of the date of payment. After completion
of the fiscal year, his bonus will be calculated based on the actual revenue and
pre-tax profit levels achieved for that year, and any adjustments to the
estimated bonus payments will be made at that time.

